MEMORANDUM **
Lassaad Youssef Bokri, a native and *710citizen of Tunisia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an immigration judge’s decision denying his applications for asylum, withholding of removal and protection under the Convention Against Torture. We dismiss the petition for review.
Bokri’s sole contention before this court is that his attorney provided ineffective assistance of counsel during agency proceedings. We lack jurisdiction to review Bokri’s claim of ineffective assistance because he failed to raise it before the BIA. See Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000) (“an alien who argues ineffective assistance of counsel [is required to] exhaust his administrative remedies by first presenting the issue to the BIA.”).
We stay the issuance of the mandate for 120 days to give petitioner an opportunity to file with the BIA a motion to reopen on grounds of ineffective assistance of counsel. See Roque-Carranza v. INS, 778 F.2d 1373, 1374 (9th Cir.1985) (granting stay of court’s mandate to permit petitioner to seek reopening in order to present ineffective assistance of counsel claim).
PETITION FOR REVIEW DISMISSED; ISSUANCE OF MANDATE STAYED FOR 120 DAYS.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.